DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the claimed subject matters is McCullagh (9,166,636).  McCullagh discloses a radio receiver or transceiver having one or more low noise amplifiers corresponding to one or more antenna inputs wherein one or more outputs of the one or more low noise amplifiers is/are combined at a single output current summing node, a tunable, shunt notch filter is coupled or connected to the summed output node that allows for the attenuation of a Tx blocker or interferer, an external blocker or interferer or an internal on-chip interferer (See figs. 1-2 and col. 8 line 22 to col. 9 line 5).  However, none of cited prior arts of record, alone or in combination, discloses or suggests: a wireless device, comprising: a receiver circuit coupled to a radio frequency receiver node; a frequency selective attenuator comprising an inductor and a first capacitor coupled in series between the radio frequency receiver node and a reference node; and a second capacitor coupled in parallel with the first capacitor; wherein the first capacitor has a first capacitance based on a blocker frequency and wherein the second capacitor has a second capacitance that linearizes (See specification, paragraph 092) the frequency selective attenuator, as describes in figure 12 of the specification as well as specified in claim 1; or a method of linearizing a 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN A TRAN/Primary Examiner, Art Unit 2648